   4:21-cr-03058-JMG-CRZ Doc # 12 Filed: 09/01/21 Page 1 of 1 - Page ID # 43




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                               4:21CR3058

     vs.
                                                            RELEASE ORDER
DAYTON JAY MYERS,

                     Defendant.



      The defendant is released subject to the following:

      1)    The defendant shall appear at his revocation hearing scheduled for
            December 10, 2021 at 11:00 a.m. before the Honorable John M.
            Gerrard, in Courtroom 1, United States Courthouse and Federal
            Building, 100 Centennial Mall North, Lincoln, Nebraska.


      2)    The defendant shall comply with all terms and conditions of
            supervised release which were imposed at sentencing.



September 1, 2021.


                                               BY THE COURT:
                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
